141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Nancy MARCHETTI, Appellant,v.STATE OF MINNESOTA;  County of Benton;  Minnesota Court ofAppeals;  Minnesota Supreme Court;  Minnesota SeventhJudicial District Court;  Gregory Bechtold;  Lynn Machula;Michael Jesse;  Robert J. Raupp;  Thomas P. Knapp;  FrankWippler, Appellees.
No. 97-1545.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 6, 1998.Filed Jan. 13, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Nancy Marchetti appeals from the district court's1 order granting defendants' motions for summary judgment in her civil rights action arising from a zoning dispute with Benton County, Minnesota.  After careful review of the record and Marchetti's brief, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The HONORABLE PAUL A. MAGNUSON, Chief Judge, United States District Court for the District of Minnesota